Based upon information contained in I.C. File LH-0298 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1.  Decedent, Jeffery Alan Matheny, was a law enforcement officer employed by the Craven County Sheriff's Department at the time of his death on 21 October 2000.
2.  Decedent's death occurred in the course and scope of his employment when he was fatally injured in an automobile accident while on patrol.
3.  On 18 October 2000, decedent was granted an absolute divorce from Ginger Kay Matheny, based on more than one year of separation.  Decedent is survived by two dependent children, Jason Alan Matheny, age 17, and Jeremy Andrew Matheny, age 14, who were totally dependant upon him for support on the date of decedent's death.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1.  Decedent was an eligible employee of the Craven County Sheriff's Department as defined in N.C. Gen. Stat. § 143-166.2(d), at the time of his death on 20 October 2000.
2.  Decedent's death was the direct result of injuries incurred while discharging his official duties, as defined by N.C. Gen. Stat. §143-166.2.
3.  Decedent is survived by two dependent children, Jason Alan Matheny and Jeremy Andrew Matheny, who are entitled to equally divide the initial award of $10,000.00 in death benefits under N.C. Gen. Stat. § 143-166.1et seq.  Thereafter, the sum of $5,000.00 shall be divided equally and paid annually to Jason Alan Matheny and Jeremy Andrew Matheny until such time as the balance of all payments equal $25,000.00.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
The sum of $25,000.00 is hereby awarded to Jason Alan Matheny and Jeremy Andrew Matheny as the qualified dependent children of Jeffery Alan Matheny as follows:  Payment of the award shall be made to Ginger Kay Matheny as the natural guardian of the minor dependent children for so long as they remain minors.  Upon Jason Alan Matheny reaching the age of 18, his outstanding share will be paid directly to him.  The sum of $10,000.00 shall be divided equally and paid immediately to Ginger Kay Matheny as the natural guardian of Jason Alan Matheny and Jeremy Andrew Matheny. Thereafter, the sum of $5,000.00 shall be divided equally and paid annually to Jason Alan Matheny and to Ginger Kay Matheny on behalf of Jeremy Andrew Matheny until such time as the balance of all payments equal $25,000.00.  This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. §143-166.1 et seq.  If either or both Jason Alan Matheny and Jeremy Andrew Matheny become ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the ___ day of February, 2001.
                                   S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER